Citation Nr: 0921781	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  07-15 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Regional 
Office (RO) that denied the Veteran's claim for service 
connection for bilateral hearing loss and tinnitus. 


FINDINGS OF FACT

1.  Left ear hearing loss noted in service was acute and 
resolved, with normal findings at separation and hearing 
within normal limits for VA purposes currently.

2.  Tinnitus and right ear hearing loss were initially shown 
many years following service, and there is no competent 
medical evidence establishing that tinnitus and any current 
bilateral hearing loss are related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may sensorineural hearing loss be 
presumed to have been incurred or aggravated therein.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2008).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule); see also Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In a December 2005 letter, issued prior to the rating 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  In a 
March 2006 letter letter, the RO advised the Veteran of how 
the VA determines a disability rating and assigns an 
effective date, and the type of evidence which impacts such.  
The case was last readjudicated in March 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, a VA examination report, VA treatment 
reports, and statements submitted by the Veteran.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by responding to notices 
and submitting argument.  Thus, the Veteran has been provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Moreover, as the Board concludes 
below that the preponderance of the evidence is against the 
appellant's claim for service connection, any question as to 
an appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Where a veteran served continuously for ninety days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he has bilateral hearing loss and 
tinnitus as a result of noise exposure as a heavy weapons 
mortarman during active service.  He maintains that his 
hearing was normal when he entered the service but that it 
has since gotten worse.  He also claims that he experienced 
ringing in his ears each time he fired a round, and the 
ringing continues to present day.  The Veteran's DD-214 
indicates that his primary and secondary specialty titles 
were infantry indirect fire crewman and light weapons 
infantry, respectively. 

Service treatment records are negative for complaints of 
hearing loss or tinnitus.  At the June 1971 entrance 
examination, the Veteran reported no history of hearing loss 
and the ears were normal upon clinical evaluation.  
Audiological testing during the examination revealed 
thresholds of 20, 10, 15, and 10 decibels at 500, 1000, 2000, 
and 4000 Hertz, respectively, in the right ear. In the left 
ear, thresholds were 25, 20, 20, and 15 decibels at the same 
frequencies, respectively.  The service treatment record 
includes an undated audiogram which shows depressed hearing 
thresholds of the left ear, apparently greater than 40 
decibels at 500, 4000, and 6000 Hertz.  However, at the time 
of separation from service, his hearing in both ears was 
within normal limits.  Audiological testing during that 
examination revealed thresholds of 10, 0, 10, and 20 decibels 
at 500, 1000, 2000, and 4000 Hertz, respectively, in the 
right ear.  In the left ear, thresholds were 20, 10, 15, and 
20 decibels at the same frequencies, respectively.  

VA outpatient treatment records show that the Veteran was 
evaluated in August 2006 for bilateral hearing loss and 
tinnitus.  The Veteran reported a history of duty as a gunner 
of a four deuce.  He also cited noise exposure from 
handgrenades, a launcher, and other weapons.  The Veteran 
also reported that as a civilian, he tested salt on olives 
for two months, painted homes and offices for three to six 
months, performed field work and painting work at a welding 
shop, and was incarcerated on three separate occasions for a 
total of over twenty years.  He also noted that jail was 
noisy because of inmates and gunshots.  The Veteran denied 
ear pain, ear infection, drainage from ears, history of ear 
surgery, head injury, and dizziness.  

The results of audiological testing in August 2006 indicated 
that the Veteran's hearing in the right ear was within normal 
limits from 250 to 500 Hertz, descending to a mild to 
moderate sensorineural hearing loss from 1000 to 8000 Hertz.  
His speech discrimination score was 88 percent when presented 
at 65 decibel hearing level.  Tympanic membrane and reflexes 
were intact.  In the left ear, hearing was within normal 
limits from 250 to 500 Hertz, descending to a moderate 
sensorineural hearing loss from 1000 to 8000 Hertz.  His 
speech discrimination score was 84 percent when presented at 
65 decibel hearing level.  Tympanic membrane had flaccid 
mobility.  

The Veteran was afforded a VA examination in February 2007, 
during which the claims file was reviewed.  The Veteran 
reported that his wife repeatedly asks if he hears her.  He 
does not really feel he has a significant hearing problem.  
He is able to follow conversation in situations with 
background noise with the use of visual cues.  He said he was 
exposed to noise in the service as a four deuce gunner.  He 
was stationed in Germany and denied any combat experience.  
The gun was mounted on an armored personnel carrier so the 
Veteran reported noise exposure to the vehicle as well as the 
gun.  He said that as a civilian he had been working as a 
welder for six to seven years.  He has also worked as a 
painter, roofer and other assorted jobs for short periods of 
time.  He was in jail during 1976 and in prison from 1977 to 
1979 and again from 1980 to 1999.  He also said he 
experiences dizziness with a quick change in position.  

With regard to tinnitus, the Veteran said that he first noted 
it when he got out of the service.  His mother tried to 
alleviate the symptoms by putting a cone of paper in his ear 
and lighting it.  This procedure was not effective.  
Initially it occurred off and on without pattern.  It became 
constant in the 1980s.  He said the tinnitus was bilateral, 
and the severity and effect on daily life was such that he is 
able to ignore it, although at times its gets louder and 
annoying.  He described the loudness or pitch as high 
frequency ringing.  

Upon physical examination, audiological testing revealed pure 
tone thresholds 
of 20, 20, 20, 40, and 35 decibels at 500, 1000, 2000, 3000, 
and 4000 Hertz, respectively, in the right ear. In the left 
ear, thresholds were 20, 15, 25, 35, and 35 decibels at the 
same frequencies, respectively.  The speech recognition score 
for the Maryland CNC word list was 96 percent in the right 
ear and 96 percent in the left ear.  The diagnosis and 
summary of audiological test results was that hearing was 
within normal limits through 2000 Hertz with high frequency 
sensorineural hearing loss which is mild to moderate-severe 
in the left ear and mild to severe in the right ear.  Speech 
discrimination bilaterally was excellent.  Comparison with 
the August 2006 VA outpatient examination showed a 10 to 25 
decibel improvement in high frequency thresholds bilaterally 
as well as a more sensitive speech recognition threshold.  
Tympanometric results were within normal limits although some 
negative middle ear pressure was noted probe right and high 
compliance was noted probe left.  Contralateral and 
ipsilateral acoustic reflexes were consistent with the pure 
tone findings.  Acoustic reflex decay was not measurable due 
to the level of reflex thresholds.  The examiner opined that 
with hearing within normal limits at discharge, no 
documentation of complaints of hearing loss or tinnitus in 
the service treatment records, hearing in the left ear 
currently within normal limits for rating purposes, hearing 
in the right ear barely ratable with only a 40 decibel 
threshold at 4000 Hertz defining a ratable loss, and the 
onset of constant tinnitus in the 1980s, which is at least 
five years after discharge, it is not likely that the hearing 
loss and tinnitus are related to time spent in the military.   

In the May 2007 VA Form 9, the Veteran claimed that the 
ringing in his ears began while still on active duty and got 
worse after he was discharged.  He said that the firing of a 
4.2 mortar round is very loud and that he did not know at 
that time that the ringing would get worse.  He also said he 
does not hear as well as when he went into the service.  In 
an April 2008 statement, The Veteran also said he did not 
realize until he was released from active duty that he had 
tinnitus.  He said that while in the service, he experienced 
ringing in his ears each and every time he filed a 4.2 round.  
He said the ringing in his ears continues to present day.  

After review of the file, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
for service connection for bilateral hearing loss and 
tinnitus.  Although the Veteran contends he had perfect 
hearing when he entered service, his entrance examination 
contradicts his contention in that he had a 25 decibel loss 
in the left ear at 500 Hertz.  See Hensley v. Brown, 5 Vet. 
App. 155, 160 (1993) (the threshold for normal hearing is 
from zero to 20 decibels, with higher threshold levels 
indicating some degree of hearing loss).  While the Veteran 
did have some left ear hearing loss noted during service, 
such resolved in service, with normal findings in August 1974 
at the separation examination and no complaints of hearing 
loss or tinnitus in the service treatment records.  Although 
the Veteran claims that he experienced ringing in his ears 
each time he fired a round in the military and it became 
worse over time, he has also said that he first noted it 
after he was discharged from the service and that it did not 
become constant until the 1980s.  The Board finds the 
statements made to the VA examiner regarding the date of 
onset of tinnitus to be more probative than the contention 
made subsequent to the denial of his claim.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).  

When evaluated in August 2006, some hearing loss was found in 
both ears, however the examiner did not provide an opinion 
regarding any possible relationship between the hearing loss 
and active service.  Moreover, in February 2007, the VA 
audiologist reviewed the Veteran's claims file and examined 
the Veteran.  She determined that although there was high 
frequency sensorineural hearing loss both ears, hearing in 
the left ear is within normal limits for VA purposes (see 
38 C.F.R. § 3.385) and that the Veteran's current hearing 
loss and tinnitus are not related to time spent in the 
military.  There is no competent medical opinion to the 
contrary.   
  
In summary, while there is evidence of acute left hearing 
loss in service, such resolved prior to discharge with no 
evidence of hearing loss or tinnitus for over 30 years 
following discharge from service.  In addition, there is no 
competent medical opinion linking the current hearing loss 
and tinnitus to the Veteran's military service, to include 
noise exposure therein.  Likewise, there is no competent 
evidence that any sensorineural hearing loss became manifest 
to a compensable degree within one year from the date of 
termination of active service.  Finally, the Veteran does not 
have hearing loss disability in the left ear for VA purposes.  
Thus, the preponderance of the evidence is against a finding 
of service connection for tinnitus and bilateral hearing 
loss.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   

 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


